United States Court of Appeals
      for the Federal Circuit
                ______________________

  TECHNOLOGY PROPERTIES LIMITED LLC,
 PHOENIX DIGITAL SOLUTIONS LLC, PATRIOT
       SCIENTIFIC CORPORATION,
            Plaintiffs-Appellants

                           v.

HUAWEI TECHNOLOGIES CO., LTD., FUTUREWEI
   TECHNOLOGIES, INC., HUAWEI DEVICE CO.,
    LTD., HUAWEI DEVICE USA INC., HUAWEI
 TECHNOLOGIES USA INC., ZTE CORPORATION,
ZTE USA, INC., SAMSUNG ELECTRONIC CO., LTD,
  SAMSUNG ELECTRONICS AMERICA, INC., LG
  ELECTRONICS, INC., LG ELECTRONICS U.S.A.,
    INC., NINTENDO CO., LTD, NINTENDO OF
                 AMERICA, INC.,
               Defendants-Appellees
              ______________________

2016-1306, 2016-1307, 2016-1309, 2016-1310, 2016-1311
               ______________________

    Appeals from the United States District Court for the
Northern District of California in Nos. 3:12-cv-03865-VC,
3:12-cv-03876-VC, 3:12-cv-03877-VC, 3:12-cv-03880-VC,
3:12-cv-03881-VC, Judge Vince Chhabria.
                ______________________

                Decided: March 3, 2017
                ______________________
2               TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.



    THOMAS CECIL, Nelson Bumgardner PC, Fort Worth,
TX, argued for all plaintiffs-appellants.       Plaintiff-
appellant Phoenix Digital Solutions LLC also represented
by BARRY JAMES BUMGARDNER, BRENT N. BUMGARDNER,
EDWARD R. NELSON, III; TRAVIS CAMPBELL, ROBERT
GREENSPOON, Flachsbart & Greenspoon, LLC, Chicago,
IL.

    BARRY JAMES BUMGARDNER, Nelson Bumgardner PC,
Fort Worth, TX, for plaintiff-appellant Technology Proper-
tied Limited, LLC. Also represented by WILLIAM L.
BRETSCHNEIDER, Silicon Valley Law Group, San Jose, CA.

    CHARLES THOMAS HOGE, Kirby Noonan Lance & Hoge
LLP, San Diego, CA, for plaintiff-appellant Patriotic
Scientific Corporation.

    MARK D. FOWLER, DLA Piper US LLP, East Palo Alto,
CA, argued for all defendants-appellees. Defendants-
appellees Samsung Electronic Co., Ltd., Samsung Elec-
tronics America, Inc. also represented by ERIK RYAN
FUEHRER, AARON WAINSCOAT; JAMES MARTIN HEINTZ,
Reston, VA; STANLEY JOSEPH PANIKOWSKI, III, ROBERT
CHEN WILLIAMS, San Diego, CA.

    TIMOTHY C. BICKHAM, Steptoe & Johnson, LLP, Wash-
ington, DC, for defendants-appellees Huawei Technologies
Co., Ltd., Futurewei Technologies, Inc., Huawei Device
Co., Ltd., Huawei Device USA Inc., Huawei Technologies
USA Inc.

    CHARLES M. MCMAHON, McDermott, Will & Emery
LLP, Chicago, IL, for defendants-appellees ZTE Corpora-
tion, ZTE USA, Inc. Also represented by HERSH H.
MEHTA.

    CHRISTIAN A. CHU, Fish & Richardson, PC, Washing-
ton, DC, for defendants-appellees LG Electronics, Inc., LG
TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.            3



Electronics U.S.A., Inc. Also represented by SCOTT
ANDREW ELENGOLD.

    STEPHEN R. SMITH, Cooley LLP, Washington, DC, for
defendants-appellees Nintendo Co., Ltd., Nintendo of
America, Inc. Also represented by MATTHEW J. BRIGHAM,
Palo Alto, CA.
                 ______________________

   Before MOORE, WALLACH, and CHEN, Circuit Judges.
MOORE, Circuit Judge.
    The present appeals arise from five cases in the
Northern District of California. Technology Properties
Limited LLC, Phoenix Digital Solutions LLC, and Patriot
Scientific Corp. (collectively “Technology Properties”)
asserted U.S. Patent No. 5,809,336 (the “’336 patent”)
against Huawei Technologies Co., Ltd., Futurewei Tech-
nologies, Inc., Huawei Device Co., Ltd., Huawei Device
USA Inc., Huawei Technologies USA Inc., ZTE Corp., ZTE
USA, Inc., Samsung Electronics Co., Ltd., Samsung
Electronics America, Inc., LG Electronics, Inc., LG Elec-
tronics U.S.A., Inc., Nintendo Co., Ltd., and Nintendo of
America Inc. (collectively “Appellees”) in five separate
litigations. After claim construction, the parties stipulat-
ed to non-infringement based on the district court’s con-
struction of “an entire oscillator disposed upon said
integrated circuit substrate.”        Technology Properties
appealed, and our court consolidated the appeals. Be-
cause the district court erred in a portion of its construc-
tion of “entire oscillator,” we vacate and remand.
                      I.   BACKGROUND
                      A. The ’336 Patent
   The ’336 patent discloses a microprocessor with two
independent clocks—a variable frequency system clock
connected to the central processing unit (“CPU”) and a
4                TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.



fixed-frequency clock connected to the input/output (“I/O”)
interface. ’336 patent at 3:26–35. The variable-frequency
system clock is a ring oscillator. Id. at 16:56–57. A ring
oscillator is made by connecting an odd number of invert-
ers in series, then connecting the output of the final
inverter to the input of the first, creating an inherently
unstable (i.e., oscillating) output. Id. at Fig. 18. A ring
oscillator’s frequency is considered “variable” because it
fluctuates based on external stressors such as tempera-
ture and voltage. Id. at 16:59–67. For example, the same
circuit will oscillate at 100 MHz at room temperature but
only 50 MHz at 70 degrees Celsius. Id.
    The ’336 patent’s I/O clock is a quartz crystal. Id.
at 17:25–27. A crystal is a piece of material that oscillates
at a specific frequency when voltage is applied. Unlike
ring oscillators, crystals maintain a steady frequency
regardless of their environment. For this reason, the I/O
clock in the ’336 patent is considered “fixed.” See id.
at 17:33 (describing the “fixed speed” I/O interface).
    The ’336 patent teaches improving microprocessor per-
formance by decoupling the CPU and I/O clocks. The
variable-speed CPU clock is fabricated on the same silicon
substrate as the rest of the microprocessor, including the
CPU itself. Id. at 16:57–58. Because the CPU and CPU
clock are fabricated on the same silicon substrate, they
react similarly to external stressors. Id. at 16:63–67.
This allows the maximum processing speed of the CPU to
track the oscillating frequency of its clock. As the patent
describes it, the “CPU 70 will always execute at the
maximum frequency possible, but never too fast.” Id.
at 17:1–2. The I/O clock is located off-chip and controls
the chip’s I/O interface. “By decoupling the variable speed
of the CPU 70 from the fixed speed of the I/O inter-
face 432, optimum performance can be achieved by each.”
Id. at 17:32–34. The two-clock arrangement is illustrated
in Figure 17:
TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.               5




Id. at Fig. 17.
   Claim 6 of the ’336 patent is representative:
    A microprocessor system comprising:
    a central processing unit disposed upon an inte-
    grated circuit substrate, said central processing
    unit operating at a processing frequency and be-
    ing constructed of a first plurality of electronic de-
    vices;
    an entire oscillator disposed upon said integrated
    circuit substrate and connected to said central pro-
    cessing unit, said oscillator clocking said central
    processing unit at a clock rate and being con-
    structed of a second plurality of electronic devices,
    thus varying the processing frequency of said first
    plurality of electronic devices and the clock rate of
    said second plurality of electronic devices in the
    same way as a function of parameter variation in
    one or more fabrication or operational parameters
    associated with said integrated circuit substrate,
    thereby enabling said processing frequency to
6                TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.



    track said clock rate in response to said parameter
    variation;
    an on-chip input/output interface, connected be-
    tween said central processing unit and an exter-
    nal memory bus, for facilitating exchanging
    coupling control signals, addresses and data with
    said central processing unit; and
    an external clock, independent of said oscillator,
    connected to said input/output interface wherein
    said external clock is operative at a frequency in-
    dependent of a clock frequency of said oscillator.
’336 patent, claim 6 (emphasis added). Claim 6 requires,
among other things, “an entire oscillator disposed upon
said integrated circuit substrate,” which refers to the
variable-frequency CPU clock. The district court con-
strued the term to mean “an oscillator located entirely on
the same semiconductor substrate as the central pro-
cessing unit that does not require a control signal and
whose frequency is not fixed by any external crystal.”
J.A. 7 (emphasis added). 1 The parties agree to the first
half of the construction but dispute the emphasized
portion. J.A. 13.
   Appellees contend the second half of the construction
is proper because the patentee disclaimed certain claim
scope during prosecution to overcome rejections based on
U.S. Patent Nos. 4,503,500 (“Magar”) and 4,670,837
(“Sheets”). Specifically, Appellees contend the construc-
tion “whose frequency is not fixed by any external crystal”
is mandated by the patentee’s disclaiming statements
relating to Magar, and the construction “that does not


    1  References to the district court’s opinion refer to
the Magistrate Judge’s Claim Construction Report and
Recommendation, which the District Judge reviewed de
novo and adopted without modification. See J.A. 5.
TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.           7



require a control signal” is required by disclaiming state-
ments relating to Sheets. Each reference is discussed in
turn below.
                    B. The Magar Reference
    Magar is a 1985 patent assigned to Texas Instruments
that discloses a basic microprocessor. The Magar chip
contains a clock generator (CLOCK GEN) located on the
same silicon substrate as the remainder of the processor.
The inputs of CLOCK GEN are pins X1 and X2, which are
connected to a crystal or some other external generator.
CLOCK GEN uses the signal from the external crystal to
generate four clocks, Q1–Q4, that drive the chip. CLOCK
GEN also regulates the chip’s timing or synchronization
with external components with the CLKOUT pin. This is
illustrated in Figure 2a:




J.A. 2044.
    During prosecution, the examiner rejected what
would become claim 6 of the ’336 patent under 35 U.S.C.
§ 103 in light of Magar. The patentee responded that
8                TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.



Magar did not disclose the “entire oscillator” limitation
and sought to traverse the rejection. In doing so, it made
several statements the district court found to be disclaim-
ing. First, the district court found that the patentee
“attempted to distinguish Magar by emphasizing that the
clock disclosed in Magar was fixed by a crystal that was
external to the microprocessor, unlike their on-chip varia-
ble speed clock.” J.A. 9 (citing the following statement
from the prosecution history).
    [O]ne of ordinary skill in the art should readily
    recognize that the speed of the cpu [sic] and the
    clock do not vary together due to manufacturing
    variation, operating voltage and temperature of
    the [integrated circuit] in the Magar microproces-
    sor, as taught in the above quotation from the ref-
    erence.    This is simply because the Magar
    microprocessor clock is frequency controlled by a
    crystal which is also external to the microproces-
    sor. Crystals are by design fixed-frequency devic-
    es whose oscillation speed is designed to be tightly
    controlled and to vary minimally due to variations
    in manufacturing, operating voltage and tempera-
    ture. The Magar microprocessor in no way con-
    templates a variable speed clock as claimed.
J.A. 2092–93. Next, the district court stated that “the
applicants also argued that the Magar clock could not
practice the claimed invention because of its reliance on a
crystal, which by its nature cannot vary its oscillator
frequency.” J.A. 9 (citing the following statement from
the prosecution history).
    [C]rystal oscillators have never, to Applicant’s
    knowledge, been fabricated on a single silicon
    substrate with a CPU, for instance. Even if they
    were, as previously mentioned, crystals are by de-
    sign fixed-frequency devices whose oscillation fre-
    quency is designed to be tightly controlled and to
TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.              9



    vary minimally due to variations in manufactur-
    ing, operating voltage and temperature. The os-
    cillation frequency of a crystal on the same
    substrate with the microprocessor would inherent-
    ly not vary due to variations in manufacturing,
    operating voltage and temperature in the same
    way as the frequency capability of the micropro-
    cessor on the same underlying substrate, as
    claimed.
J.A. 2093. Third, the district court held that “[t]he appli-
cants also disclaimed the use of an external crystal to
cause clock signal oscillation.” J.A. 10 (citing the follow-
ing statement from the prosecution history).
    Magar’s clock generator relies on an external crys-
    tal connected to terminals X1 and X2 to oscillate,
    as is conventional in microprocessor designs. It is
    not an entire oscillator in itself. And with the
    crystal, the clock rate generated is also conven-
    tional in that it is at a fixed, not a variable, fre-
    quency.     The Magar clock is comparable in
    operation to the conventional crystal clock 434 de-
    picted in Fig. 17 of the present application for con-
    trolling the I/O interface at a fixed rate frequency,
    and not at all like the clock on which the claims
    are based, as has been previously stated.
J.A. 2101. Based on these statements, the district court
concluded that “the applicants surrendered any oscillator
that like Magar’s is fixed by an off-chip crystal” and held
that the construction of “entire oscillator” must include
the limitation “whose frequency is not fixed by any exter-
nal crystal.” J.A. 7, 15.
                    C. The Sheets Reference
    Sheets is a patent assigned to AT&T/Bell Labs that
discloses a microprocessor with a variable-frequency
clock. The Sheets CPU conserves power by occasionally
10                TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.



operating below its maximum frequency. The clock’s
frequency correlates to the processing demands faced by
the CPU. When the CPU faces a heavier processing load,
its clock runs at a higher frequency. When the CPU faces
a lighter load, its clock runs at a lower frequency.
    Sheets teaches a CPU timed by a voltage-controlled
oscillator (“VCO”), which transmits the clock signal to the
CPU. The CPU constantly measures its current pro-
cessing load and computes an appropriate operating
frequency. It communicates this information to the VCO,
which throttles its frequency accordingly.
    The examiner initially rejected claim 6 of the
’336 patent under § 103 in light of Sheets. Like the
Magar reference, the patentee traversed the rejection by
arguing Sheets failed to disclose an “entire oscillator,”
along the way making several statements the district
court found constituted disclaimers. First, the district
court noted that “the applicants distinguished their
‘present invention’ from microprocessors that rely on
frequency control information from an external source.”
J.A. 10 (citing the following statement from the prosecu-
tion history).
     The present invention does not similarly rely upon
     provision of frequency control information to an
     external clock, but instead contemplates providing
     a ring oscillator clock and the microprocessor
     within the same integrated circuit. The place-
     ment of these elements within the same integrat-
     ed circuit obviates the need for provision of the
     type of frequency control information described by
     Sheets, since the microprocessor and clock will
     naturally tend to vary commensurately in speed
     as a function of various parameters (e.g., tempera-
     ture) affecting circuit performance. Sheets’ sys-
     tem for providing clock control signals to an
     external clock is thus seen to be unrelated to the
TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.             11



    integral microprocessor/clock system of the pre-
    sent invention.
J.A. 2117. Second, addressing statements made in re-
sponse to a later office action, the district court found that
“the applicants went even further and disclaimed the use
of controlled inputs altogether, regardless whether the
control is on-chip or not.” J.A. 11 (citing the following
statement from the prosecution history).
    Even if the Examiner is correct that the variable
    clock in Sheets is in the same integrated circuit as
    the microprocessor of system 100, that still does
    not give [sic] the claimed subject matter. In
    Sheets, a command input is required to change
    the clock speed. In the present invention, the
    clock speed varies correspondingly to variations in
    operating parameters of the electronic devices of
    the microprocessor because both the variable
    speed clock and the microprocessor are fabricated
    together in the same integrated circuit. No com-
    mand input is necessary to change the clock fre-
    quency.
J.A. 2127. Third, the district court found that “the appli-
cants left no doubt that, unlike ‘all cited references,’ the
claimed oscillator is completely free of inputs and extra
components.” J.A. 11 (citing the following statement from
the prosecution history).
    Crucial to the present invention is that since both
    the oscillator or variable speed clock and driven
    device are on the same substrate, when the fabri-
    cation and environmental parameters vary, the
    oscillation or clock frequency and the frequency
    capability of the driven device will automatically
    vary together. This differs from all cited refer-
    ences in that the oscillator or variable speed clock
    and the driven device are on the same substrate,
    and that the oscillator or variable speed clock var-
12               TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.



     ies in frequency but does not require manual or
     programmed inputs or external or extra compo-
     nents to do so.
J.A. 2094. The district court found that based on these
statements, “[t]he applicants distinguished Sheets re-
peatedly on the ground that Sheets requires control
signals, frequency control information or command in-
puts.” J.A. 16. It then held that the construction of
“entire oscillator” must include the limitation “that does
not require a control signal.” J.A. 7.
    Technology Properties appeals the district court’s con-
struction. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(1).
                   II.   DISCUSSION
    An applicant’s statements to the PTO characterizing
its invention may give rise to prosecution disclaimer.
Uship Intellectual Props., LLC v. United States, 714 F.3d
1311, 1315 (Fed. Cir. 2013). Prosecution disclaimer can
arise from both claim amendments and arguments made
to the PTO. Biogen Idec, Inc. v. GlaxoSmithKline LLC,
713 F.3d 1090, 1095 (Fed. Cir. 2013). The doctrine does
not apply unless the disclaimer is “both clear and unmis-
takable to one of ordinary skill in the art.” Elbex Video,
Ltd. v. Sensormatic Elecs. Corp., 508 F.3d 1366, 1371
(Fed. Cir. 2007) (quotations omitted). When determining
whether disclaimer applies, we consider the statements in
the context of the entire prosecution. MIT v. Shire
Pharm., Inc., 839 F.3d 1111, 1119 (Fed. Cir. 2016). If the
challenged statements are ambiguous or amenable to
multiple reasonable interpretations, prosecution dis-
claimer is not established. Id.
    We review claim construction de novo except for sub-
sidiary fact findings, which we review for clear error.
Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831,
841–42 (2015).
TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.             13



              A. Disclaimer Based on Magar
    Technology Properties argues the district court erred
by limiting an “entire oscillator” to one “whose frequency
is not fixed by any external crystal.” It distinguishes
Magar by arguing that Magar requires an off-chip crystal
oscillator, while claim 6 of the ’336 patent generates the
CPU clock signal on-chip. It argues Magar’s only oscilla-
tor is the off-chip crystal that is input to CLOCK GEN,
which is located on the same silicon substrate as the CPU.
It argues CLOCK GEN itself is not an oscillator because
it simply takes the output of the off-chip crystal and
modifies it to produce four derivative signals. For these
reasons, it argues Magar is distinguishable from the
claimed invention because Magar’s clock signal is gener-
ated off-chip, while the ’336 patent claims generate a
clock signal on-chip. It contends the district court misin-
terpreted this argument in the prosecution history. See
Appellants’ Br. 34–43.
     The argument Technology Properties raises on appeal
may have been sufficient to traverse the Magar rejection
and avoid a narrower construction, but this is not the
same argument the patentee presented during prosecu-
tion. Throughout the prosecution history, the patentee
argued Magar was distinguishable for two specific rea-
sons: (1) it discloses a fixed-frequency crystal rather than
a variable-frequency ring oscillator, and (2) it requires an
external (off-chip) generator. The patentee made these
distinctions in the first paragraph of its first office action
response addressing Magar, arguing Magar was distin-
guishable because “the clock disclosed in the Magar
reference is in fact driven by a fixed frequency crystal,
which is external to the Magar integrated circuit.”
J.A. 2091. And the patentee included these distinctions in
its concluding paragraph to a later office action response,
summarizing that Magar was “specifically distinguished
from the instant case in that it is both fixed-frequency
(being crystal based) and requires an external crystal or
14               TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.



external frequency generator.”        J.A. 2103 (emphasis
added). The district court’s construction properly includes
both of the patentee’s clear disclaimers.
    The first aspect of the patentee’s disclaimer is that
the “entire oscillator” cannot be a fixed-frequency crystal
oscillator. The patentee argued to the examiner, “it is
clear that the element in Fig. 17 [of the ’336 patent]
missing from Fig. 2a in Magar is the ring counter variable
speed clock 430.” J.A. 2092. It explained that “[t]he
Magar microprocessor in no way contemplates a variable
speed clock as claimed.” J.A. 2093. It then distinguished
Magar on the grounds that its crystal clock rate “is at a
fixed, not a variable, frequency.” J.A. 2101. We agree
with the district court’s conclusion that based on these
statements, the “entire oscillator” must be a variable
frequency oscillator rather than a fixed-frequency crystal.
See J.A. 9–10. The patentee’s disclaimer may not have
been necessary, but its statements made to overcome
Magar were clear and unmistakable.
    The second aspect of the patentee’s disclaimer is that
the “entire oscillator” cannot require an external crystal
or frequency generator. During prosecution, the patentee
characterized Magar as teaching a “frequency controlled
by a crystal which is also external to the microprocessor.”
J.A. 2092–93.      It argued Magar was distinguishable
because “Magar’s clock generator relies on an external
crystal . . . to oscillate.” J.A. 2101. Unlike the claimed
“entire oscillator,” the patentee stated that Magar’s on-
chip clock generator in isolation “lacks the crystal or
external generator” necessary to run the on-chip clock
generator.      J.A. 2102.    And it explained that the
’336 patent’s entire oscillator was novel because “it oscil-
lates without external components (unlike the Magar
reference).” J.A. 2102. We hold that the district court’s
narrowing construction based on Magar—“whose frequen-
cy is not fixed by any external crystal”—properly encapsu-
lates the patentee’s disclaiming statements.
TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.           15



    Technology Properties presented clear and concise ar-
guments about the distinctions between Magar and the
’336 patent in its briefing to our court. Had those same
arguments been made to the Patent Office, our construc-
tion may have been different because the patentee likely
disclaimed more than was necessary to overcome the
examiner’s rejection. But the scope of surrender is not
limited to what is absolutely necessary to avoid a prior art
reference; patentees may surrender more than necessary.
See Norian Corp. v. Stryker Corp., 432 F.3d 1356, 1361–62
(Fed. Cir. 2005); Fantasy Sports Props., Inc. v.
Sportsline.com, Inc., 287 F.3d 1108, 1114–15 (Fed. Cir.
2002). When this happens, we hold patentees to the
actual arguments made, not the arguments that could
have been made. Norian, 432 F.3d at 1361–62. The
question is what a person of ordinary skill would under-
stand the patentee to have disclaimed during prosecution,
not what a person of ordinary skill would think the pa-
tentee needed to disclaim during prosecution.
    We affirm the district court’s construction that an “en-
tire oscillator” is one “whose frequency is not fixed by any
external crystal.”
             B. Disclaimer Based on Sheets
    Technology Properties argues the district court erred
by limiting an “entire oscillator” to one “that does not
require a control signal.” We hold that the term is proper-
ly construed as one “that does not require a command
input to change the clock frequency.”
    The district court erred by holding that the patentee
disclaimed any use of a command signal by the entire
oscillator. Instead, the patentee disclaimed a particular
use of a command signal—using a command signal to
change the clock frequency. The patentee argued during
prosecution that Sheets was distinguishable from the
’336 patent claims because Sheets requires “a command
input . . . to change the clock speed.” J.A. 2127. It de-
16               TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.



scribed Sheets’ system “for providing clock control signals
to an external clock” as “unrelated” to the claimed inven-
tion.    J.A. 2117.    Conversely, it stated that in the
’336 patent, “[n]o command input is necessary to change
the clock frequency.” J.A. 2127. It argued its claims did
not “rely upon [the] provision of frequency control infor-
mation to an external clock” taught in Sheets because all
claimed components were located on the same substrate.
J.A. 2117. By placing all components on the same sub-
strate, it “obviate[d]” the need for “the type of frequency
control information described by Sheets.” Id.
    None of these statements disclaim an entire oscillator
receiving a command input for any purpose. Every time
the patentee mentioned a “control signal” or “command
input,” it did so only in the context of using a command
input to modify the frequency of the CPU clock. This
understanding is consistent with the patentee’s character-
ization of the benefits of its invention. It argued that by
placing the CPU and CPU clock on the same silicon
substrate, the frequencies of both “automatically vary
together.” J.A. 2094. This eliminates the need for a
command input to change clock frequency. As the patent-
ee explained, “the oscillator or variable speed clock varies
in frequency but does not require manual or programmed
inputs or external or extra components to do so.” Id.
     We hold that an “entire oscillator” is one “that does
not require a command input to change the clock frequen-
cy.”
                  III.   CONCLUSION
    We hold that “an entire oscillator disposed upon said
integrated circuit substrate” is “an oscillator located
entirely on the same semiconductor substrate as the
central processing unit that does not require a command
input to change the clock frequency and whose frequency
is not fixed by any external crystal.” Although this minor
modification to the district court’s construction likely does
TECH. PROPS. LTD.   v. HUAWEI TECHS. CO., LTD.            17



not affect the outcome in this case, because the parties
stipulated to non-infringement under the district court’s
construction, the proper course of action is for us to vacate
and remand. We vacate the district court’s construction
and remand for further proceedings.
             VACATED AND REMANDED
                             COSTS
    No costs on this appeal.